DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, filed 12 March 2021, with respect to the objections to claims 4 and 14 have been fully considered and are persuasive.  The objections to claims 4 and 14 have been withdrawn. 

2.	Applicant's arguments filed 12 March 2021 with respect to the claim rejections have been fully considered but they are not persuasive. 
	Applicant asserts, on page 7 of Remarks, that “As can be seen from the above disclosure of Jung, a “data control channel” is used to indicate “how many time-frequency resources are allocated to each terminal” and thus the “data control channel” is configured according to the information on the time-frequency resources allocated to each terminal. However, the “time-frequency resources” allocated to each terminal in Jung is different from the “first frequency domain resource” of the present application.”  On the contrary, in Jung, the time-frequency resources, illustrated in Fig. 1, clearly constitute frequency domain resources.  
	Applicant asserts, on page 8 of Remarks, that “As can be seen from the above disclosure of Jung, Jung focuses on how to determine first and second identifier lengths using a minimum required number of bits, where the “time-frequency resources” allocated to each terminal actually refer to merely data channel resources. In contrast, according to the above feature as recited in independent claim 1, the first frequency domain resource is a frequency domain resource for transmitting a downlink control channel within at least one time domain resource scheduling unit. Therefore, transmits a Data Control Channel (DCCH) every TTI to indicate to which terminal how many time-frequency resources for the corresponding TTI are allocated.” [emphasis added].  “TTI” stands for “Transmission Time Interval” according to paragraph [0012] of Jung, which clearly constitutes a time domain resource scheduling unit.  Since, as quoted above, Jung discloses that a DCCH is transmitted every TTI, Jung therefore discloses the claimed “the first frequency domain resource is a frequency domain resource for transmitting a downlink control channel within at least one time domain resource scheduling unit”.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al., U.S. Patent Application Publication 2007/0280166 (hereinafter Jung).
	Regarding claim 1, Jung discloses a downlink control channel configuration method (disclosed is a method for configuring a downlink control channel, according to [0084]), comprising: 
	receiving, in a downlink control channel transmitted by a pre-configured second frequency domain resource, first indication information that is used for indicating a number of frequency domain resource scheduling units contained in a first frequency domain resource, wherein the first frequency domain resource is a frequency domain resource for transmitting a downlink control channel within at least one time domain resource scheduling unit (a base station transmits, in a particular downlink control channel, a resource allocation to a terminal, comprising an indication [“first indication information”] of how many time-frequency resources [“a number of frequency domain resource scheduling units”] for a corresponding TTI (transmission time interval) [“time domain resource scheduling unit”] are allocated, according to [0141], whereby the downlink resources allocated by the base station are used for configuring a control channel, according to [0084]); and 
	determining, according to the first indication information, the number of frequency domain resource scheduling units contained in the first frequency domain resource (the terminal is informed, via the aforementioned indication, about how many time-frequency resources are allocated for a corresponding TTI, according to [0141]).

	wherein the receiver is configure to receive, in a downlink control channel transmitted by a pre-configured second frequency domain resource, first indication information that is used for indicating a number of frequency domain resource scheduling units contained in a first frequency domain resource, wherein the first frequency domain resource is a frequency domain resource for transmitting a downlink control channel within at least one time domain resource scheduling unit (a base station transmits, in a particular downlink control channel, a resource allocation to a terminal, comprising an indication [“first indication information”] of how many time-frequency resources [“a number of frequency domain resource scheduling units”] for a corresponding TTI (transmission time interval) [“time domain resource scheduling unit”] are allocated, according to [0141], whereby the downlink resources allocated by the base station are used for configuring a control channel, according to [0084]); and 
	the processor is configure to determine, according to the first indication information, the number of frequency domain resource scheduling units contained in the first frequency domain resource (he terminal is informed, via the aforementioned indication, about how many time-frequency resources are allocated for a corresponding TTI, according to [0141]).
	Regarding claim 2, Jung discloses the method according to claim 1, wherein the frequency domain resource scheduling unit comprises a resource block (RB), a 
	Regarding claim 3, Jung discloses the method according to claim 1, further comprising: preconfiguring at least one of a location, a size, and a sequence of the frequency domain resource scheduling unit; or receiving fifth indication information through high layer signaling or a system broadcast message, wherein the fifth indication information is used to indicate at least one of a location, a size, and a sequence of the frequency domain resource scheduling unit (a predetermined resource allocation scheme is sent to terminals in a broadcast message, specifying the number of channel elements that a given data channel (of a known bandwidth, according to [0116]-[0118]) is divided into [“size”], according to [0085], [0096]).
	Regarding claim 5, Jung discloses the method according to claim 1, wherein the time domain resource scheduling unit comprises a symbol or a mini-slot (a TTI comprises a plurality of OFDM symbols, according to [0026], Fig. 3).
	Regarding claim 6, Jung discloses the method according to claim 1, before the receiving, in a downlink control channel transmitted by a pre-configured second frequency domain resource, first indication information, further comprising: preconfiguring at least one of a location and a size of the second frequency domain resource; or receiving second indication information through high layer signaling or a system broadcast message, wherein the second indication information is used to indicate at least one of a location and a size of the second frequency domain resource 
	Regarding claim 7, Jung discloses the method according to claim 6, wherein at least one of a location and a size of the first frequency domain resource is determined according to the first indication information and the at least one of the location and the size of the second frequency domain resource (the number of time-frequency resources (i.e., the size of the allocation) for a particular terminal in a TTI is determined according to the indication for said terminal that is contained in the data control channel (which is the claimed “second frequency domain resource”), according to [0141]).
	Regarding claim 8, Jung discloses the method according to claim 1, wherein at least one of a location and a size of the first frequency domain resource is determined according to the first indication information and at least one of a location and a size of a pre-configured reference frequency domain resource (the number of time-frequency resources (i.e., the size of the allocation) for a particular terminal in a TTI is determined according to the indication for said terminal that is contained in the data control channel, according to [0141], whereby a frequency domain resource is of a known, fixed size, according to [0115]-[0117], Fig. 14).
	Regarding claim 9, Jung discloses the method according to claim 8, further comprising: preconfiguring the at least one of the location and the size of the reference frequency domain resource; or receiving sixth indication information through high layer signaling or a system broadcast message, wherein the sixth indication information is used to indicate the at least one of the location and the size of the reference frequency 
	Regarding claim 10, Jung discloses the method according to claim 1, further comprising: receiving third indication information that is used for indicating a third frequency domain resource in a downlink control channel transmitted by the first frequency domain resource or the second frequency domain resource, wherein the third frequency domain resource contains the first frequency domain resource and the frequency domain resource for transmitting the downlink data channel within the at least one time domain resource scheduling unit (the base station uses the data control channel to send an indication, to each of a plurality of terminals (therefore, resources granted to some terminal other than the terminal referenced in the rejection of claim 1, may be considered to be “a third frequency domain resource” and the corresponding indication may be considered to be “third indication information”), of the respective number of time-frequency resources are allocated to that terminal in a given TTI, according to [0141]).
	Regarding claim 12, Jung discloses the terminal according to claim 11, wherein the frequency domain resource scheduling unit comprises a resource block (RB), a resource element group (REG), a resource block group (RBG), or a control channel element (CCE) (a sub-channel is a basic unit in which resources are allocated to a terminal, whereby a sub-channel may comprise multiple sub-carriers in the frequency axis [“resource block”], according to [0118]).

	Regarding claim 15, Jung discloses the terminal according to claim 11, wherein the time domain resource scheduling unit comprises a symbol or a mini-slot (a TTI comprises a plurality of OFDM symbols, according to [0026], Fig. 3).
	Regarding claim 16, Jung discloses the terminal according to claim 11, the processor is further configured to: preconfigure at least one of a location and a size of the second frequency domain resource; or the receiver is further configured to receive second indication information through high layer signaling or a system broadcast message, wherein the second indication information is used to indicate at least one of a location and a size of the second frequency domain resource (the data control channel is initially configured by the base station to have a specified set of forward resources [“preconfiguring at least one of a location and a size of the second frequency domain resource”], according to [0084]).

	Regarding claim 18, Jung discloses the terminal according to claim 11, wherein at least one of a location and a size of the first frequency domain resource is determined according to the first indication information and at least one of a location and a size of a pre-configured reference frequency domain resource (the number of time-frequency resources (i.e., the size of the allocation) for a particular terminal in a TTI is determined according to the indication for said terminal that is contained in the data control channel, according to [0141], whereby a frequency domain resource is of a known, fixed size, according to [0115]-[0117], Fig. 14).
	Regarding claim 19, Jung discloses the terminal according to claim 18, the processor is further configured to: preconfigure the at least one of the location and the size of the reference frequency domain resource; or the receiver is further configured to receive sixth indication information through high layer signaling or a system broadcast message, wherein the sixth indication information is used to indicate the at least one of the location and the size of the reference frequency domain resource (a frequency 
	Regarding claim 20, Jung discloses the terminal according to claim 11, the receiver is further configured to: receive third indication information that is used for indicating a third frequency domain resource in a downlink control channel transmitted by the first frequency domain resource or the second frequency domain resource, wherein the third frequency domain resource contains the first frequency domain resource and the frequency domain resource for transmitting the downlink data channel within the at least one time domain resource scheduling unit (the base station uses the data control channel to send an indication, to each of a plurality of terminals (therefore, resources granted to some terminal other than the terminal referenced in the rejection of claim 11, may be considered to be “a third frequency domain resource” and the corresponding indication may be considered to be “third indication information”), of the respective number of time-frequency resources are allocated to that terminal in a given TTI, according to [0141]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, as applied to claims 1 and 11 above, in view of Katayama et al., U.S. Patent Application Publication 2010/0182972 (hereinafter Katayama).
	Regarding claim 4, Jung discloses all the limitations of claim 1.
Jung does not expressly disclose that a distribution mode of the frequency domain resource scheduling unit comprises a continuous distribution mode or a discontinuous distribution mode.
	Katayama discloses that a distribution mode of the frequency domain resource scheduling unit comprises a continuous distribution mode or a discontinuous distribution mode (a base station selects and assigns continuous frequency resources to a mobile station, according to Abstract, [0013]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung with Katayama such that a distribution mode of the frequency domain resource scheduling unit comprises a continuous distribution mode or a discontinuous distribution mode.

	Regarding claim 14, Jung discloses all the limitations of claim 11.
Jung does not expressly disclose that a distribution mode of the frequency domain resource scheduling unit comprises a continuous distribution mode or a discontinuous distribution mode.
	Katayama discloses that a distribution mode of the frequency domain resource scheduling unit comprises a continuous distribution mode or a discontinuous distribution mode (a base station selects and assigns continuous frequency resources to a mobile station, according to Abstract, [0013]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung with Katayama such that a distribution mode of the frequency domain resource scheduling unit comprises a continuous distribution mode or a discontinuous distribution mode.
	One of ordinary skill in the art would have been motivated to make this modification because a mobile station located near a cell center is not as susceptible to interference as a mobile station located a cell edge, and therefore need not be specially assigned subcarriers to avoid interference from a neighboring base station (Katayama:  [0010]).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW W GENACK/Primary Examiner, Art Unit 2645